Title: To Thomas Jefferson from James Pleasants, 24 January 1823
From: Pleasants, James
To: Jefferson, Thomas


My dear Sir,
Richmond
24th January 1823
I beg you to be assured that my not having answered your letter sooner, has not proceeded from want of respect; for you certainly possess a larger portion of my affectionate attachment & veneration than any other man living. I am much obliged by your kind congratulations on my honorable election to the office in which I have been placed by the kindness of my fellow citizens. It was very unexpected to me, for I did not know till a day or two before the election that I had been thought of among those who would probably be named for the appointment. No consideration connected with the situation will give me more sincere pleasure, than to be enabled whilst I occupy it to have it in my power to advance in any way the interests of the University. I have looked to the finishing of it, the appointment of its officers & commencement of its operations, during the  lives of yourself & Mr Madison with peculiar interest; indeed should this not be accomplished within those periods, there is no certain calculations to be made on the time when it will probably take place. I was formerly as well acquainted with the men who annually composed the General Assembly, as perhaps any individual ever was. But things are greatly altered in this respect. An absence of twelve years has left of those with whom I was for so many years associated, only some 12 or 15 persons, and the places of the absentees are generally supplied by a set of young men. I believe however these may be more generally calculated on for liberal measures them those more advanced in years. From the best opinion I have been able to form, I should pronounce the temper of the two houses to be  favourable towards the University, and I much hope that no adverse circumstance may intervene to mar the prospect.Your testimonial on the subject of major Long, and also that in favour of mr Hapler have been both filed with the Secretary of the board of public works. Tomorrow is the day appointed by the board for electing the engineer; it is difficult to say who will receive the majority of votes, the number of candidates being upwards of twenty.You will see by the Newspapers the attempts which are making by the legislature to find out some means of shortening their sessions. I doubt whether any thing short of a convention will do. That event seems to be dreaded by many of our citizens; I think however we must meet it & that before any very long time elapses.I am most respectfully & affely your friend & servtJames Pleasants jrP.S. I hope the ensuing summer will bring along with it the opportunity, which I shall certainly embrace, of seeing you and the University.JP jr